DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 20100044157).
Re claim 1, Marshall et al. teaches a display configured to rotate to face first and second directions for first and second modes of self and full service operation (FIG. 8-9).  There is a detecting unit configured to detect the directions and mode (110).  A processor to enable groups of components (44).  There is a first scanner such as scanner (behind window 120) positioned to allow the clerk to read information on a clerk side of the device.  The second group includes a second scanner to allow a customer to read data from a customer side (behind window 118).  Marshall et al. teaches there are a  plurality of imaging readers (paragraph [0033]+ that are positioned behind each window 104, 118, 120).  Marshall et al. teaches (paragraph [0036]+) that the receipted printer 128 can be located at either end region 122, 124 to print a receipt for the customer.  While teaching that it preferred to be located at 124 on the clerk side for replacement of roll recites.  Thus, though silent to separate printers with each group, the Examiner note that it would have been obvious to one of ordinary skill in the art to duplicate to have two printers, because the criticality of only having one or the location of one is not essential to functioning of the invention.  One would have been motivated to try to have two printers, such that the receipt can be provided to the person who is operating the device (customer or clerk) for convenience, security, etc.  by having a printer on respective sides. The Examine notes it would have been obvious for the processor to print receipts with a corresponding printer according to the mode being used therein, to provide the desired output location, such as for convenience/ security.
Re claim 2, the keyboard is taught at 130.  And the display 108 is a touchscreen (paragraph [0035]+ and paragraph [0013]+ which teaches both customer and clerk displays are touchscreens ).  Thus the display can be a touchscreen and overlap with both the first and second groups.
Re claim 17, the limitations have been discussed above re claim 1. 
Claim(s) 4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al., as discussed above, in view of Skiles et al. (US 20130153656).
Re claim 4, Marshall et al. is silent to a cash drawer for the first group (clerk operated).
Skiles et al. teaches such limitations (FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings for permitting a cashier/ clerk to easily accept and provide cash.
Re claim 18, the limitations have been discussed above re claims 4 and 2.
Re claims 19-20, the touch panel is taught above as being both the customer and clerk operated panel via Marshall et al. 
Claim(s) 6-8, 10-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al./ Skiles et al., as discussed above, in view of Wike, Jr. et al. (US 6427915).
Re claim 6, the clerk side keyboard and touch panel has been discussed above re claim 2, and claim 4 has taught the cash drawer.  The first and second printers have been discussed in claim 1. 
However, Marshall et al./ Skiles et al. is silent to the cash drawer on the clerk side and change dispenser on the customer side.  
Wike, Jr. et al. teaches a change dispenser on the customer side (48) and at col 33, line 39+ teaches a cash drawer on the clerk side.
Prior to the effective filing date it would have been obvious to combine the teachings to use known input and output elements for self-service and clerk operates POS in order to provide expected results for convenience and ease of use for customers and employees.
Re claims 7-8, the limtaitosn have been discussed above.  
Re claim 10, fixed scanners have bene discussed above.  
Re claims 11-13 and 15, the limitations have been discussed above re claims 6-8 and 10.  . It would have been obvious to print according to the corresponding printer based on the operating mode to provide the desired output.
Re claim 16, the mechanical switch is taught at Marshall et al. at 110.
Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al./ Skiles et al./ Wike, Jr. et al., as discussed above, in view of  Addison et al. (US 2007/0235531).
Re claims 9 and 14, the teachings of Marshall et al./ Skiles et al./ Wike, Jr. et al. have been discussed above.  Though silent to handheld scanners for clerks, it is well known and conventional for convenience.  Nonetheless, Addison et al. Teaches a fixed scanner for the customer side and a handheld for the clerk side (paragraph [0005]+).
Prior to the effective filing date it would have been obvious to combine the teachings to provide convenience of a clerk to use a handheld scanner as known in the art such as when they are scanning items that cannot be easily placed over a window, for example.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the new art above.

Additional Remarks
Egan et al. (US 20210064140) teaches a display that has its orientation changed to switch from a first mode to a second mode (abstract+).
Whiteside (US 20170030485) teaches rotating the module 180 degrees to change from assisted and self-service modes so that the display 125 and scanners 120,121 rotate 180 degrees.
Skiles (US 20130153656 teaches a checking station with a rotatable turntable which changes the display to face a customer or cashier in the self-checkout and cashier operated modes. There can be a scanner in window and a second scanner at 68.
Akiyama (US 20110225056) teaches rotating between a cashier operated (FIG. 3) and self-checkout mode (FIG. 4).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL I WALSH/            Primary Examiner, Art Unit 2876